Citation Nr: 0516565	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-04 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1946, and from July 1950 to December 1970.  The 
record reflects that he died in April 2002, and that the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, which 
denied the claim.

The record reflects that the appellant originally requested a 
Board hearing in conjunction with this appeal, and such a 
hearing was scheduled for December 2004.  However, the 
appellant withdrew her hearing request prior to the scheduled 
hearing.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's death certificate indicates he died in 
April 2002, and that his immediate cause of death was 
myocardial infarction, due to or as a consequence of ischemic 
heart disease.

3.  The preponderance of the evidence is against a finding 
that the cause of the veteran's death is causally related to 
his active military service.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 
2005) that error regarding the timing of notice does not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the appellant by 
correspondence dated in October 2002, December 2002, and 
January 2003, all of which were clearly before the May 2003 
rating decision which is the subject of this appeal.  Taken 
together, this correspondence specifically addressed the 
requirements for a grant of service connection for the cause 
of the veteran's death, informed the appellant of what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or to submit any evidence in her 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the appellant has been provided with a copy of the 
appealed rating decision and the November 2003 Statement of 
the Case (SOC) which provided her with notice of the law and 
governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to her 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the 
appellant has had the opportunity to present evidence and 
argument in support of this claim.  However, it does not 
appear that she has identified the existence of any relevant 
evidence that has not been obtained or requested by the RO.  
As mentioned above, she withdrew her request for a Board 
hearing.  Further, for the reasons stated below, the Board 
finds that no additional development, to include a medical 
opinion, is warranted based on the facts of this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's death certificate indicates he 
died in April 2002, and that his immediate cause of death was 
myocardial infarction, due to or as a consequence of ischemic 
heart disease.

At the time of his death, the veteran was service-connected 
for chronic bronchitis with minimal fibrotic changes, scars 
of the face and both hands, residuals of a head injury, 
bilateral hearing loss, and residuals of a right shoulder 
injury.  During his lifetime, service connection was denied 
for a psychiatric disorder, as well as residuals of a kidney 
injury.  Nothing indicates he ever submitted a claim for 
service connection for a heart disorder, to include ischemic 
heart disease.

The veteran's service medical records do not contain any 
findings indicative of heart problems during active service.  
In fact, his heart was consistently evaluated as normal on 
his service examinations, to include his November 1970 
retirement examination.  Further, a chest X-ray conducted in 
conjunction with this examination found, in pertinent part, 
that his heart was normal.  Similarly, a concurrent EKG was 
also normal.

The evidence on file includes various post-service medical 
records dated from 1982 to 1984 which show treatment and/or 
evaluation for a variety of medical conditions, particularly 
psychiatric problems.  However, these records do not appear 
to contain any objective findings indicative of heart 
problems.  For example, a March 1982 VA medical examination 
noted, upon evaluation of the cardiovascular system, that his 
heart had normal size, regular sinus rhythm, and no murmur or 
S3-S4 heard.  

A March 2003 private medical statement noted, in part, that 
the veteran was treated for a gangrenous toe in September 
1992 that was amputated, that he subsequently developed a 
blistery condition on his right foot, that he had a right 
below-the-knee amputation following this, and then had three 
epileptic fits and a cardiac arrest.  He was initially 
asystolic and following treatment developed a ventricular 
tachycardia which reverted to sinus tachycardia after 
multiple DC shocks.  He then developed an aspiration 
pneumonia.  Following discharge from hospital he was largely 
wheelchair bound.  Moreover, this statement noted that it was 
subsequently suggested that the veteran had a myocardial 
infarct in September 1992, another at some indeterminate 
time, and that an echocardiogram in 1995 showed some left 
ventricular dysfunction.

In her statements, the appellant has contended that the 
veteran had multiple medical problems following his 
separation from service.  However, it does not appear she 
indicated he had a heart problem at that time, nor does she 
otherwise indicate how the heart disorder which resulted in 
the veteran's death was causally related to active service.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As noted above, the veteran's death certificate indicates 
that his immediate cause of death was myocardial infarction, 
due to or as a consequence of ischemic heart disease.  
However, the record contains no findings indicative of heart 
problems either during service or for many years thereafter.  
The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In 
fact, the first indication of heart problems, as documented 
by the March 2003 private medical statement, appears to have 
been in September 1992, when the veteran had cardiac arrest 
and/or a possible myocardial infarction as a result of his 
nonservice-connection below-the-knee amputation.  No 
competent medical evidence is of record which relates the 
cause of the veteran's death to his period of active duty.

In summary, there is no competent medical evidence of heart 
problems either during service or for many years thereafter, 
the medical evidence indicates that the veteran first 
developed heart problems secondary to a nonservice-connected 
disability, and no competent medical evidence relates his 
cause of death to his active service.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against the claim.  

The Board further finds that no additional development, to 
include a medical opinion, is warranted based on the facts of 
this case.  As the veteran is deceased, no medical 
examination is possible.  Moreover, to request a medical 
opinion on the contended causal relationship at this late 
date would require a clinician to review the same record as 
summarized above: service medical records that do not 
indicate a heart disorder while on active duty, and show 
normal findings on in-service examinations; the normal post-
service VA medical examination conducted in March 1982; and 
the absence of medical findings of the claimed disability 
until many years after service.  Under these circumstances, 
any opinion on whether a disability is linked to service, 
would obviously be speculative.  Simply put, there is no 
relevant complaint, clinical finding, or laboratory finding 
for a clinician to link the claimed disability to the 
veteran's military service.  Thus, the Board finds that no 
further development is warranted.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  In making 
this determination, the Board does not wish to indicate any 
lack of sympathy for the appellant.  However, as the 
preponderance of the evidence is against the claim, the claim 
must be denied and the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


